Case 1:18-cv-02807-PAB-SKC Document 92 Filed 04/21/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Case No. 1:18-cv-02807-PAB-SKC

  ALEXANDER HOOD,

         Plaintiff,
  v.

  AMERICAN AUTO CARE, LLC AND BEACON FINANCIAL SOLUTIONS, LLC, BOTH
  FLORIDA LIMITED LIABILITY COMPANIES, JESSIE BRITT, KYLIE BRITT, AND
  DAVID GLENWINKEL, EACH INDIVIDUALS, ROYAL ADMINISTRATION SERVICES,
  INC. A FLORIDA CORPORATION, CARGUARD ADMINISTRATION INC., A KANSAS
  CORPORATION, MATRIX WARRANTY SOLUTIONS, INC., D/B/A ELEMENT
  PROTECTION PLANS, A NEVADA CORPORATION, AND EGV COMPANIES, INC.,
  D/B/A OMEGA AUTO CARE, A DELAWARE CORPORATION,

         Defendants.


                                       NOTICE OF APPEAL


         Notice is hereby given that Plaintiff Alexander Hood hereby appeals to the United States

  Court of Appeals for the Tenth Circuit from the Court’s March 23, 2020 order (Docket No. 90)

  and the final judgment for Defendants entered pursuant to that order (Docket No. 91).

                                              Respectfully submitted,

                                                     s/Brian D. Gonzales
                                                By: ___________________________

                                                      Brian D. Gonzales
                                                      THE LAW OFFICES OF
                                                      BRIAN D. GONZALES, PLLC
                                                      2580 East Harmony Road, Suite 201
                                                      Fort Collins, Colorado 80528
                                                      Telephone: 970-214-0562
                                                      BGonzales@ColoradoWageLaw.com




                                                 1
Case 1:18-cv-02807-PAB-SKC Document 92 Filed 04/21/20 USDC Colorado Page 2 of 2




                                        Certificate of Service

           I hereby certify that on April 21, 2020, I served a true and correct copy of the forgoing on
  all parties that have appeared pursuant to Fed. R. Civ. P. 5.


                                                               s/Brian D. Gonzales
                                                        ____________________________________
                                                        Brian D. Gonzales




                                                    2
